Citation Nr: 1753199	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to right knee arthritis.  


ATTORNEY FOR THE BOARD

Samantha A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1975 to April 1996.

This matter is before the Board of Veterans' Appeal (Board) on appeal of an April 2011 rating decision of the Albuquerque, New Mexico Regional Office (RO) of the Department of Veterans Affairs.  The St. Paul, Minnesota RO has jurisdiction over this case.  


FINDING OF FACT

The Veteran's left knee disorder is not related to active service nor is it secondary to the service connected right knee disability.  


CONCLUSION OF LAW

The criteria for service connection for left knee disorder have not been met.  
38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  

The VA's duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

The records reflect that the VA's duty to assist has been satisfied.  The Veteran's service treatment and personnel records have been obtained, as well post-service VA treatment records.  In addition, the Veteran underwent two VA examinations.  Therefore, the Board is satisfied that the VA has complied with the duty to assist requirements.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).     

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).   

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated beyond its natural progression by a service connected condition shall be service connected on a secondary basis.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet.  App. 439 (1995).  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the claimed disability was either caused or aggravated by the already service-connected disability.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In January 2010, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a severe left knee sprain/injury.  In a statement dated in March 2010, the Veteran wrote that he had a severe left knee sprain while playing basketball during active duty.  In an August 2010 request for reconsideration, he argued that his left knee disorder was secondary to his service connected right knee disability.  


The medical evidence shows that the Veteran has mild degenerative arthritis of the left knee, diagnosed by x-ray; thus meeting the requirement for a current disability.  The record also reflects the Veteran was service connected for right knee arthritis in an April 2011 rating decision.  

The Veteran alleges his left knee disability was a "direct result" of a motor vehicle accident that occurred during active service.  Review of the record confirms the automobile accident which occurred in December 1991; however, the medical records show the Veteran was only treated for a laceration to the head.  He reported that he was struck over the left eyebrow.  There are numerous references in the service treatment records right knee problems but the record is silent as to complaints of, diagnosis of or treatment for any left knee disorder.  The Board finds the service treatment records are silent as to complaints of, diagnosis of or treatment for left knee problems.   

The only evidence of record which indicates the Veteran injured his left knee during active duty is the Veteran's own allegations.  He has argued that his left knee was injured in a motor vehicle accident.  As set out above, the record documents that the Veteran was treated for a blow to the head after a motor vehicle accident.  There is no evidence in the service treatment records of the motor vehicle accident causing a left knee disorder.  The service treatment records do not evidence any left knee problems.  The Board places greater probative weight on the contemporaneous medical records which were silent as to any left knee injury as a result of the motor vehicle accident over the Veteran's current allegations made many years after the fact and when there was a chance for pecuniary gain.  

There is no competent medical evidence of record linking a current left knee disorder to active duty.  There is competent medical evidence of record which indicates that the Veteran does not have a knee disorder as a direct result of active duty service.  The report of a June 2010 VA examination reveals  the examiner opined that it is less likely as not (less than 50% probability) that the left knee symptomatology and condition is a problem that occurred in the military.  The examiner explained that the Veteran did not claim any problems with the left knee during service but rather the records reflected complaints of symptoms associated solely with the right knee.

Based on the above, the Board finds the preponderance of the probative evidence of record weighs against a finding that the Veteran had a left injury during active duty and it also weighs against a finding that a current left knee disorder is the direct result of active duty service.  

The Veteran has also argued that his left knee disorder is secondary to his service connected right knee disability.  The Veteran has not submitted any competent medical evidence which supports his allegations.

There is competent medical evidence which indicates that the left knee disorder is not secondary to the right knee disability.  At the time of a February 2011 VA examination, the examiner noted arthritic changes to the left knee but found it less likely than not (less than 50% probability) that the Veteran's left knee arthritis is related to his right knee arthritis.  The examiner explained that there is no history of prolonged use of a cane or crutch or debility to the right knee that would cause the Veteran to favor the left knee, causing excessive wear and tear.  Therefore, the examiner stated the left knee arthritis is more likely due to age related changes.  

That same examiner made a subsequent opinion, without examination, in December 2013.  In this opinion, the examiner stated the condition is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected disability.  The examiner noted the service treatment records showed a right knee sprain in November and December 1976, October 1977 with conservative treatment, and physical therapy in November 1978, after which the Veteran's right knee was considered normal and he was advised to resume daily activities.  The Veteran received a diagnosis of left thigh muscle strain in December 1980 and in January 2012, which were treated conservatively.  In October 2010, the Veteran was diagnosed with right knee arthritis.  

In regards to aggravation, the VA examiner opined that the Veteran's left knee degenerative arthritis is less likely than not (less than 50% probability) aggravated by his service connected degenerative joint disease of the right knee.  The VA examiner explained that osteoarthritis results from articular cartilage failure induced by a complex interplay of genetic, metabolic, biochemical, and biomechanical factors with secondary component of inflammation.  The process involves interactive degradation and repair process of cartilage, bone, and synovium.  The association between aging and osteoarthritis is very strong but the mechanism underlying this association is uncertain.  A possible link may be an age-related decrease in number of chondrocytes in the articular cartilage or alterations in the stress response.  

While the Veteran has asserted that his left knee disability is a direct result of his automobile accident in service or secondary to his service connected right knee arthritis, this does not provide a basis for allowing the claim.  The etiology of degenerative joint disease is a complex medical question, as noted by the VA examiner, and not capable of lay observation.  The Veteran has not demonstrated that he has the knowledge or skill to assess a complex medical condition that requires consideration and interpretation of clinical tests, X-rays or imaging studies, and an understanding of the musculoskeletal systems and related disorders.  Accordingly, he is not competent to provide an opinion as to the etiology of his current left knee disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  The Board affords more probative weight to the medical opinions of the VA examiner noting the association between aging and osteoarthritis.  The probative value of the opinion is based on the examiner's medical training and review of the evidence of record.  The etiology opinion was supported by an adequate rationale with reference to clinical evidence of record (or the lack thereof).  

As a result, the Board finds that service connection for left knee arthritis is not warranted.  The evidence of record does not establish a connection between the Veteran's active service time or his service connected right knee disability with his current left knee disability.  The Board considered all evidence of record, to include lay statements and finds the evidence does not support a finding of service connection.  
   
In reaching the above conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of service connection for sinus problems.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitled to service connection for left knee arthritis is denied.



________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


